Citation Nr: 1130226	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  00-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for disability of the lumbosacral spine, claimed as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for disability of the cervical spine, claimed as secondary to service-connected knee disabilities.

3.  Entitlement to service connection for cervical radiculopathy, described as "arm condition" and claimed as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for the claimed disabilities.  In January 2008, the Board remanded the claims for additional development.

The issues of entitlement to service connection for disability of the cervical spine and cervical radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected knee disabilities have likely made worse his disability of the lumbosacral spine.


CONCLUSION OF LAW

The Veteran's disability of the lumbosacral spine has been aggravated by service-connected knee disabilities.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's (Court) 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

Based on the Veteran's submitted statements, and his testimony at an April 2007 hearing before the Board, he does not contend that service connection is warranted for a lumbosacral spine disability on a direct basis.  Instead, the Veteran contends that a lumbosacral spine disability was caused or made worse by his service-connected knee disabilities.  By an October 1999 Board decision and an August 2002 RO decision, the Veteran was respectively awarded service connection for right and left knee disabilities effective February 10, 1998.  The knee disabilities were initially characterized as degenerative arthritis or degenerative joint disease.  Later, in August 2008 and September 2009 rating decisions, the RO characterized both knee disabilities as total knee arthroplasty after the Veteran underwent knee replacement surgery for both of his knees.  The Veteran maintains that his service-connected knee disabilities have resulted in him having an altered or labored gait.  He believes that the change in his gait in turn caused his low back or lumbar spine to be out of alignment resulting in additional disability.  Thus, the Veteran contends that service connection is warranted for a lumbosacral spine disability on a secondary basis.

The earliest medical evidence of a low back disability is a June 1999 x-ray report from Dr. C.A.B.  X-rays of the lumbar spine revealed narrowing with degenerative discs and stenosis.  As early as a January 2000 statement, the Veteran reported that he had a "severe limp" because of his knee disabilities.  He has provided consistent and seemingly credible lay evidence that he limps or his gait is altered due to problems with his knees.  A May 2001 VA examination of the knees documented that the Veteran had a severe limp that had been present for some time.  Subsequent medical evidence shows that the Veteran has a limp or altered gait due to his knee disabilities.  Therefore, the salient question is whether the Veteran's altered gait has caused or aggravated a lumbosacral spine disability.

In April 2011, pursuant to the Board's January 2008 remand, the Veteran underwent VA examination in connection with the claim.  The examiner reviewed the claims file and examined the Veteran.  It was noted that the Veteran had most recently undergone lumbar laminectomy surgery to address lumbar spine stenosis with spondylolisthesis.  The examiner provided a diagnosis of lumbar laminectomy and fusion L4-5, L5-S1.  The examiner gave the opinion that the Veteran's low back pain was not caused by or a result of an altered gait due to service-connected knee disabilities.  The examiner stated that the low back is far from the knee, and the pathology is multilevel and is associated with arthritis.  The examiner also stated that an altered gait is a correctable condition that could be addressed by the Veteran's private doctors.

The Board does not find the April 2011 opinion to be particularly persuasive.  The opinion only addressed causation and did not speak to aggravation.  Additionally, the examiner did not fully explain why the distance between the knee and low back is considered to be "far" or why an altered gait has no effect on the low back.  Furthermore, the comment about an altered gait being a correctable condition does not appear to be relevant.

In submitted statements, the Veteran has indicated that several of his treating physicians have linked his low back pain to his altered gait.  He has stated that the physicians do not necessarily believe that the altered gait caused any low back disability, but that the altered gait aggravated such disability or the disability had an earlier onset that it would have without the altered gait.

In April 2008, the Veteran submitted an undated letter from physical therapist L.T.  It was noted by L.T. that knee pain and altered knee motion cause low back pain by changing the position of the pelvis and therefore creating a compensatory posture within the lumbar spine.  L.T. stated that the Veteran's "bent knee" gait pattern "may" be a significant factor in creating an observed increased anterior pelvic tilt which is consistent with his low back discomfort.

The Veteran submitted an April 2008 letter from Dr. W.F., the physician who performed the Veteran's right knee replacement surgery.  Dr. W.F. stated that the Veteran had been having back pain due to his bilateral knee pain and that his back had been thrown out of alignment because of the labored gait with walking.  

In an April 2008 letter, Dr. S.R.R. stated that, because of the Veteran's knee pain and the resulting altered gait, he had developed significant back pain which was directly caused from the knee conditions.

The Veteran submitted an October 2009 letter from Dr. C.A.B.  It was stated that, because of the Veteran's inability to fully extend both knees, he walked with a "bent knee" gait which aggravates his back pain.

In a June 2010 letter, Dr. C.M.B. indicated that the Veteran had ongoing knee issues which lead to him having an abnormal gait.  Dr. C.M.B. stated that this "may" have exacerbated the Veteran's low back pain and spinal stenosis.

These five opinion letters from medical professionals tend to support the Veteran's theory of entitlement.  The opinions are consistent because they each indicate that the Veteran has an altered gait due to his knee disabilities.  The letters either affirmatively or somewhat speculatively indicate that the Veteran's low back pain is aggravated by the altered gait.  Notably, there is no indication that any of the private medical professionals reviewed the claims file.  However, the Court has held that claims file review is not a requirement for medical opinions because such a review, without more, does not automatically render the examiner's opinion competent or persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  In the Veteran's case, it appears that the medical professionals are knowledgeable of his circumstances concerning his knees and low back, and have actively participated in the treatment of these disabilities.  In fact, Dr. C.A.B. has treated the Veteran for over ten years.  Although simply being a treating physician is no more a requirement than claims file review, the treating physicians in this case appear to have adequate knowledge of the Veteran's medical history to render a competent opinion.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected knee disabilities have likely made worse his disability of the lumbosacral spine.  The several private opinions on the matter outweigh the April 2011 VA opinion.  The private opinions reflect that an altered gait can affect the low back even if the distance between the knees and back is "far."  Various diagnoses have been made during the pendency of the claim concerning the Veteran's low back, including degenerative arthritis, degenerative disc disease, stenosis, spondylosis, and spondylolisthesis of the lumbosacral spine.  In view of the multiple diagnoses affecting the low back, the claimed disability is best described as disability of the lumbosacral spine.  In view of the above finding, the Board concludes that service connection is warranted for disability of the lumbosacral spine on a secondary basis due to aggravation.  See 38 C.F.R. § 3.310 (2006); Allen, 7 Vet. App. at 448.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


ORDER

Service connection for disability of the lumbosacral spine, as a disability aggravated by service-connected knee disabilities, is granted.


REMAND

The Board finds that a remand is warranted in regards to the claims of service connection for disability of the cervical spine and cervical radiculopathy.  

The Veteran contends that he has a disability of the cervical spine that was caused or made worse by service-connected knee disabilities in a similar manner to his lumbosacral spine disability.  Additionally, he asserts that he has associated radiculopathy manifested by pain radiating to his arms.

The January 2008 Board remand requested a medical opinion in connection with the claims that addressed both causation and aggravation.  That is, an opinion that addressed whether the Veteran's altered gait due to his knee disabilities either caused or made his disability of the cervical spine and associated radiculopathy worse.  See 38 C.F.R. § 3.310 (2006); Allen, 7 Vet. App. at 448.

The April 2011 VA examiner provided an opinion that the Veteran's neck with bilateral arm pain was not caused by or a result of an altered gait due to service-connected knee disabilities.  No express opinion was provided concerning the possibility of secondary aggravation.  Additionally, unlike the disability of the lumbosacral spine claim, the Veteran did not submit private medical opinions regarding the neck or arms.

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In light of Stegall and Barr, a remand is warranted in order to obtain an adequate medical opinion to comply with the January 2008 remand instructions.

As noted in the decision section, there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the course of the Veteran's claims.  Because the revised provisions are less favorable to the Veteran in that they place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made, the version of 38 C.F.R. § 3.310 in effect before the revision should be considered on remand as that version favors the Veteran.  See 38 C.F.R. § 3.310 (2006).

It appears that the Veteran continues to receive regular treatment at the VA Medical Center (VAMC) in Boston, Massachusetts.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a letter advising him that he can supplement the record with evidence that supports his claims of service connection for disability of the cervical spine and cervical radiculopathy.  Allow him a reasonable opportunity to respond.

2.  Obtain the Veteran's more recent treatment records (since September 2008) from the Boston VAMC and associate the records with the claims folder.

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his cervical spine disability, to include any associated radiculopathy.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims file should be forwarded to the examiner, and the contents reviewed.  All testing deemed necessary should be conducted and the results reported in detail.

In conjunction with the examination and the review of the claims file, the examiner is asked to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's neck and associated radicular arm pains are caused by, or are proximately due to, his altered gait due to his service-connected knee disabilities or other any other disability that is service connected.

If a causal relationship is not found, the examiner is asked to opine as to whether the Veteran's neck and arm disabilities have increased in severity due to his service-connected knee disabilities or other any other disability that is service connected.  A rationale for any opinion expressed as to each disability is requested.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


